DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Sep 2020 has been entered. 
Information Disclosure Statement
3.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS were considered by the Examiner.
Status of Claims
4.	Claims 1 – 20 are cancelled.  Claims 21 - 40 are currently amended.  Still pending and being examined in this application are Claims 21 - 40.
5-Year Applications
The Supervisory Patent Examiner has reviewed the application in an effort finalize prosecution.  However, the Applicant’s Application is taught by Price [0031 - 0034; 0036; 0038 - 0042; 0044; 0045; 0047; 0057; 0059; 0061; 0072; 0088; 0113] in view of Fox et al. [0007; 0025; 0033] (See MPEP 707.02).


Response to Amendment / Arguments
5.	Claims previously rejected under 35 U.S.C. 112(a), first paragraph, were amended to overcome the rejections.
	In response to the argument, Price does not teach “receiving from the remote device, an initialization state of the software product on the remote device after providing the software product to the remote device, and updating a billing status of a user account associated with the remote device by an amount based on the initialization state of the software product received from the remote device”, the Examiner respectfully disagrees.
	Price teaches a user device providing discovery information after the initial use to include, for instance, installed software applications for external devices operating with the user device.  Price continues, to teach charging the user based on the discovery information.  
Therefore, Price teaches the amended claim language, receiving, by the software server, from the remote device, an initialization state of the software product on the remote device after providing the software product to the remote device, [0034; 0036; 0040; 0047; 0057], and updating, by the software server, a billing status of a user account associated with the remote device by an amount based on the initialization state of the software product received from the remote device [0031; 0039; 0057; 0061; 0072].
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 21, 23, 27, 28, 32, 33 and 35 - 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price (US 2006/0026304 A1) in view of Fox et al. (US 2004/0128250 A1).
Regarding Claims 21 and 32, Price teaches 
a processor; memory storing computer instructions that when executed by the processor cause the processor to [0046; 0126; 0127]: 
receiving, by the software server, a request from a remote device for a software product comprising an application [00117; 0018; 0019; 0021; 0038; 0045; 0088; 0113]; 
providing, by the software server, the software product to the remote device [0032; 0033; 0038; 0039; 0041; 0042; 0044; 0059]; 
receiving, by the software server, from the remote device, an initialization state of the software product on the remote device after providing the software product to the remote device, the initialization state indicating a state of the software product operating on the remote device using a specific component of the remote device [0034; 0036; 0040; 0047; 0057], the initialization state comprising [0034; 0036; 0040; 0047; 0057]:
compatibility information indicating one of: 
fully compatible based on remote device being capable of operating software product using the specific component [0040; 0047], 
incompatible based on the remote device not being capable of operating the software product using the specific component [0040; 0047], and 
partially compatible based on the remote device is missing a portion of the specific component required to operate the software product [0040; 0047];
updating, by the software server, a billing status of a user account associated with the remote device by an amount based on the initialization state of the software product received from the remote device [0031; 0039; 0057; 0061; 0072], but does not explicitly teach using a specific hardware component of the remote device.
However, Fox et al. teaches using a specific hardware component of the remote device [0007; 0025; 0033].  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Price with Fox et al. for the purpose of facilitating automatic invoicing based on system compatibility. 
Regarding Claims 23 and 33, Price in view of Fox et al. teaches the invention in Claims 21 and 32.  Fox et al. continues to teach wherein updating the billing status comprises debiting, from the user account, a purchase amount of the software product based on the compatibility information indicating partially compatible, wherein the remote device is capable of operating the software product using at least one of the specific hardware component or a software component [0030; 0044].
Regarding Claims 27 and 36, Price in view of fox et al. teaches the invention in Claims 21 and 32.  Fox et al. continues to teach wherein the compatibility information further comprises required licenses or access permissions to use the specific hardware component of the remote device [0007; 0025; 0033].
Regarding Claims 28 and 37, Price in view of Fox et al. teaches the invention in Claims 21 and 32.  Fox et al. continues to teach wherein the compatibility information indicates that the specific hardware component uses a peripheral device [0007; 0025; 0033].
Regarding Claim 35, Price in view of Fox et al. teaches the invention above.  Fox et al. continues to teach wherein refund the computer instructions further cause the processor to at least a portion of a debited purchase amount based upon the compatibility information indicating partially compatible [0048].  
8.	Claim 22, 24 – 26 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price in view of Fox et al. in further view of Ginter et al. (US 5,892,900).
Regarding Claim 22, Price in view of Fox et al. teaches the invention in Claim 21.  Fox et al. continues to teach receiving a purchase request for the software product [0025; 0028; 0029].  Price in view of Fox et al. does not teach wherein receiving the initialization state comprises receiving the initialization state at a billing verification module operably coupled with the software server.
However, Ginter et al. teaches wherein receiving the initialization state comprises receiving the initialization state at a billing verification module operably coupled with the software server [Fig, 78, Element 3352].  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Price with Fox et al. in further view of Ginter et al. for the purpose of facilitating a chain of control for distributed content.
Regarding Claim 24, Price in view of Fox et al. in further view of Ginter et al. teaches the invention in Claim 22.  Ginter et al. continues to teach, further comprising by the software server, invoicing a service provider of the remote device a purchase amount of the software product based the compatibility indicating fully compatible with the remote device [C36 L10 - 43; C316 L53 - C317 L13; C329 L46 - C330 L9; C332 L57 - C333 L12].  
Regarding Claims 25 and 34, Price in view of Fox et al. in further view of Ginter et al. teaches the invention in Claims 22 and 32.  Fox et al. continues to teach wherein the receiving the request for the software product, comprises debiting, from the user account, a purchase amount of the software product [0030; 0044]; and wherein updating the billing status of the user account comprises refunding at least a portion of the debited purchase amount by an amount corresponding to the compatibility information based the compatibility indicating partially compatible [0048].  
Regarding Claim 26, Price in view of Fox et al. in further view of Ginter et al. teaches the invention in Claim 22.  Ginter et al. continues to teach wherein the receiving the request for the software product, comprises invoicing a service provider of the remote device a purchase amount of the software product [C36 L10 - 43; C316 L53 - C317 L13; C329 L46 - C330 L9; C332 L57 - C333 L12].  
Fox et al. continues to teach wherein updating the billing status of the user account comprises refunding at least a portion of an invoiced amount based upon the compatibility information indicating partially compatible with the remote device [0048].
9.	Claim 29 – 31 and 38 - 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price in view of Fox et al. in further view of Herz et al. (US 2010/0233996 A1).
Regarding Claims 29 and 38, Price in view of Fox et al. teaches the invention in Claims 21 and 32.  Price in view of Fox et al. does not explicitly teach wherein the application is a camera application, wherein the specific hardware component comprise, and wherein the software product is capable of operating using the specific hardware component and a software component of the remote device.  
However, Herz et al. continues to teach wherein the application is a camera application, wherein the specific hardware component comprise, and wherein the software product is capable of operating using the specific hardware component and a software component of the remote device [0018; 0021; 0054; 0055; 0090].  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Price with Fox et al. in further view of Herz et al. for the purpose of facilitating various peripherals functionalities.  
Regarding Claims 30 and 39, Price in view of Fox et al. in further view of Herz et al. teaches the invention above.   Herz et al. continues to teach wherein the camera application further uses a Global Positioning System (GPS) receiver of the remote device [0018; 0054; 0068; 0090]. 
 Regarding Claims 31 and 40, Price in view of Fox et al. in further view of Herz et al. teaches the invention above.   Herz et al. continues to teach wherein the compatibility information indicates that the camera application is only partially compatible with the remote device based the specific hardware component and the software components being available and the GPS receiver not being available [0018; 0025; 0054; 0090].
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/           Examiner, Art Unit 3699    

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685